UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedMarch 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number0-19706 Boston Financial Qualified Housing Tax Credits L.P. V (Exact name of registrant as specified in its charter) Massachusetts04-3054464 (State or other jurisdiction of(I.R.S. Employer Identification No.) incorporation or organization) 101 Arch Street, Boston, Massachusetts02110-1106 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code 617) 439-3911 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: UNITS OF LIMITED PARTNERSHIP INTEREST (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o YesýNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o YesýNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ýYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b -2 of the Exchange Act. Large accelerated fileroAccelerated Filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 b-2 of the Exchange Act). o YesýNo State the aggregate sales price of Fund units held by nonaffiliates of the registrant: $60,904,650 as of March 31, 2012. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED MARCH 31, 2012 TABLE OF CONTENTS Page No. PART I Item 1BusinessK-4 Item 2Properties K-7 Item 3Legal ProceedingsK-9 Item 4Mine Safety Disclosures K-9 PART II Item 5Market for the Registrant's Units and Related Security Holder Matters K-9 Item 7Management's Discussion and Analysis Financial Condition and Results of Operations K-9 Item 8Financial Statements and Supplementary Data K-13 Item 9Changes in and Disagreements with Accountants on Accounting and Financial DisclosureK-13 Item 9AControls and ProceduresK-13 Item 9BOther InformationK-13 PART III Item 10Directors and Executive Officers of the RegistrantK-13 Item 11Executive CompensationK-14 Item 12Security Ownership of Certain Beneficial Owners and Management and Related Unit Holder Matters K-14 Item 13Certain Relationships and Related Transactions and Director IndependenceK-15 Item 14Principal Accounting Fees and Services K-16 Item 15Exhibits, Financial Statement SchedulesK-16 SIGNATURESK-18 CERTIFICATIONSK-19 PART I Item 1.Business Boston Financial Qualified Housing Tax Credits L.P. V (the "Partnership") is a Massachusetts limited partnership formed on June 16, 1989 under the laws of the Commonwealth of Massachusetts.The Amended and Restated Agreement of Limited Partnership (the "Partnership Agreement") authorized the sale of up to 100,000 units of Limited Partnership Interest ("Units") at $1,000 per Unit, adjusted for certain discounts.The Partnership raised $68,928,650 ("Gross Proceeds"), net of discounts of $350, through the sale of 68,929 Units.Such amounts exclude five unregistered Units previously acquired for $5,000 by the Initial Limited Partner, which is also one of the General Partners.The offering of Units terminated on August 31, 1991.No further sale of Units is expected. The Partnership is engaged solely in the business of real estate investment.Accordingly, a presentation of information about industry segments is not applicable and would not be material to an understanding of the Partnership's business taken as a whole. The Partnership originally invested as a limited partner or member in twenty-eight limited partnerships or limited liability companies (collectively, "Local Limited Partnerships") which own and operate residential apartment complexes ("Properties") some of which benefit from some form of federal, state or local assistance programs and all of which qualify for the low-income housing tax credits ("Tax Credits") that were added to the Internal Revenue Code (the "Code") by the Tax Reform Act of 1986.The Partnership’s objectives are to:(i) provide current tax benefits in the form of Tax Credits which qualified investors may use to offset their federal income tax liability; (ii) preserve and protect the Partnership's capital; (iii) provide limited cash distributions which are not expected to constitute taxable income during Partnership operations; and (iv) provide cash distributions from sale or refinancing transactions.There cannot be any assurance that the Partnership will attain any or all of these investment objectives. Since the Local Limited Partnerships no longer generate any tax credits, the Partnership is in the process of disposing of its interests in Local Limited Partnerships.The Partnership has disposed of its interests in twenty-six Local Limited Partnerships, and the Partnership currently has only one Local Limited Partnership interest remaining.In general, sale of the Partnership’s interests in a Local Limited Partnership will be subject to various restrictions.The Partnership will hold Local Limited Partnership interests for periods consistent with the terms of the Local Limited Partnership agreements, the Partnership Agreement and the best interests of the Partnership (including Tax Credit recapture considerations).Table A on the following page lists the Properties originally acquired by the Local Limited Partnerships in which the Partnership has invested.Item 7 of this Report contains other significant information with respect to the Local Limited Partnerships. TABLE A SELECTED LOCAL LIMITED PARTNERSHIP DATA Date Properties owned by Interest Local Limited Partnerships Location Acquired Strathern Park/Lorne Park (1) (2) Los Angeles, CA 07/05/90 Park Caton (2) Catonsville, MD 08/17/90 Cedar Lane I (2) London, KY 09/10/90 Silver Creek II (2) Berea, KY 08/15/90 Rosecliff (2) Sanford, FL 09/18/90 Brookwood (2) Ypsilanti, MI 10/01/90 Oaks of Dunlop (2) Colonial Heights, VA 01/01/91 Water Oak (2) Orange City, FL 01/01/91 Yester Oaks (2) Lafayette, GA 01/01/91 Ocean View (2) Fernandina Beach, FL 01/01/91 Wheeler House (2) Nashua, NH 01/01/91 Archer Village (2) Archer, FL 01/01/91 Timothy House (2) Towson, MD 03/05/91 Westover Station (2) Newport News, VA 03/30/91 Carib III (2) St. Croix, VI 03/21/91 Carib II (2) St. Croix, VI 03/01/91 Whispering Trace (2) Woodstock, GA 05/01/91 New Center (2) Detroit, MI 06/27/91 Huguenot Park (2) New Paltz, NY 06/26/91 Hillwood Pointe (2) Jacksonville, FL 07/19/91 Pinewood Pointe (2) Jacksonville, FL 07/31/91 Westgate (2) Bismark, ND 07/25/91 Woodlake Hills (2) Pontiac, MI 08/01/91 Bixel House (2) Los Angeles, CA 07/31/91 Magnolia Villas (2) North Hollywood, CA 07/31/91 Schumaker Place (2) Salisbury, MD 09/20/91 Circle Terrace Lansdowne, MD 12/06/91 On January 1, 1994, Lorne Park merged into Strathern Park in a business combination accounted for as a pooling of interests.Lorne Park’s total assets, liabilities and partners’ equity were combined with Strathern Park at their existing book value, and neither partnership recognized a gain or loss on the merger. The Partnership no longer has an interest in the Local Limited Partnership which owns this Property. Although the Partnership's investments in Local Limited Partnerships are not subject to seasonal fluctuations, the Partnership's equity in losses of Local Limited Partnerships, to the extent it reflects the operations of individual Properties, may vary from quarter to quarter based upon changes in occupancy and operating expenses as a result of seasonal factors. The remaining Local Limited Partnership has, as its general partners ("Local General Partners"), one or more individuals or entities not affiliated with the Partnership or its General Partners.In accordance with the partnership agreement under which such entity is organized (the "Local Limited Partnership Agreement"), the Partnership depends on the Local General Partners for the management of the Local Limited Partnership.The Local General Partner of the remaining Local Limited Partnership is identified in the schedule in Item 2 of this Report. The Property owned by the Local Limited Partnership in which the Partnership currently has invested is, and will continue to be, subject to competition from existing and future apartment complexes in the same area.The continued success of the Partnership will depend on many outside factors, most of which are beyond the control of the Partnership and cannot be predicted at this time.Such factors include general economic and real estate market conditions, both on a national basis and in the area where the Property is located, the availability and cost of borrowed funds, real estate tax rates, operating expenses, energy costs and government regulations.In addition, other risks inherent in real estate investment may influence the ultimate success of the Partnership, including: (i) possible reduction in rental income due to an inability to maintain high occupancy levels or adequate rental levels; (ii) possible adverse changes in general economic conditions and local conditions, such as competitive over-building or a decrease in employment or adverse changes in real estate laws, including building codes; and (iii) the possible future adoption of rent control legislation which would not permit increased costs to be passed on to the tenants in the form of rent increases or which suppress the ability of the Local Limited Partnership to generate operating cash flow.Since the Property benefits from some form of government assistance, the Partnership is subject to the risks inherent in that area including decreased subsidies, difficulties in finding suitable tenants and obtaining permission for rent increases.In addition, any Tax Credits allocated to investors with respect to a Property are subject to recapture to the extent that the Property or any portion thereof ceases to qualify for the Tax Credits.Other future changes in federal and state income tax laws affecting real estate ownership or limited partnerships could have a material and adverse effect on the business of the Partnership. The Partnership is managed by Arch Street VIII, Inc. (the “Managing General Partner”).The other General Partner of the Partnership is Arch Street V Limited Partnership (“Arch Street V L.P.”).The Partnership, which does not have any employees, reimburses Boston Financial Investment Management, LP (“Boston Financial”), an affiliate of the General Partners, for certain expenses and overhead costs.A complete discussion of the management of the Partnership is set forth in Item 10 of this Report. Item 2.Properties The Partnership currently has a limited partner interest in one Local Limited Partnership which owns and operates a Property that benefits from some form of federal, state or local assistance and qualifies for the Tax Credits added to the Code by the Tax Reform Act of 1986.The Partnership's ownership interest in the Local Limited Partnership is 99%. Each of the Local Limited Partnerships has received an allocation of Tax Credits from its relevant state tax credit agency.In general, the Tax Credits run for ten years from the date the Property is placed in service.The required holding period (the "Compliance Period") of the Properties is fifteen years.During these fifteen years, the Properties must satisfy rent restrictions, tenant income limitations and other requirements, as promulgated by the Code, in order to maintain eligibility for the Tax Credits at all times during the Compliance Period.Once a Local Limited Partnership has become eligible for the Tax Credits, it may lose such eligibility and suffer an event of recapture if its Property fails to remain in compliance with the requirements. In addition, some of the Local Limited Partnerships have obtained one or a combination of different types of loans such as: (i) below market rate interest loans; (ii) loans provided by a redevelopment agency of the town or city in which the Property is located at favorable terms; and (iii) loans that have repayment terms that are based on a percentage of cash flow. The schedule on the following page provides certain key information on the Local Limited Partnership interest currently invested in by the Partnership. Local Limited Partnership Capital Contributions Property Name Total Paid Mtge. Loans Occupancy at Property Location Number of Committed at Through Payable at Type of March 31, Local General Partner Apts Units March 31, 2012 March 31, 2012 December 31, 2011 Subsidy * Circle Terrace Associates Limited Partnership Circle Terrace Lansdowne, MD Landex Corporation Section 8 95% Section 8 This subsidy, which is authorized under Section 8 of Title II of the Housing and Community Development Act of 1974, allows qualified low-income tenants to pay 30% of their monthly income as rent with the balance paid by the federal government. The Partnership does not guarantee any of the mortgages or other debt of the Local Limited Partnership. Duration of leases for occupancy in the Property described above is generally six to twelve months.The Managing General Partner believes the Property described herein is adequately covered by insurance. Additional information required under this Item, as it pertains to the Partnership, is contained in Items 1, 7 and 8 of this Report. Item 3.Legal Proceedings The Partnership is not a party to any pending legal or administrative proceeding, and to the best of its knowledge, no legal or administrative proceeding is threatened or contemplated against it. Item 4.Mine Safety Disclosures Not Applicable. PART II Item 5.Market for the Registrant's Units and Related Security Holder Matters There is no public market for the Units, and it is not expected that a public market will develop. If a Limited Partner desires to sell Units, the buyer of those Units will be required to comply with the minimum purchase and retention requirements imposed by the Partnership, in addition to requirements of Federal and State securities laws.The price to be paid for the Units, as well as the commissions to be received by any participating broker-dealers, will be subject to negotiation by the Limited Partner seeking to sell his Units.Units will not be redeemed or repurchased by the Partnership. The Partnership Agreement does not impose on the Partnership or its General Partners any obligation to obtain periodic appraisals of assets or to provide Limited Partners with any estimates of the current value of Units. As of March 31, 2012, there were 2,835 record holders of Units of the Partnership. Cash distributions, when made, are paid annually.During the years ended March 31, 2012 and 2011, no cash distribution was paid. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Certain matters discussed herein constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.The use of words like “anticipate,” “estimate,” “intend,” “project”, “plan,” “expect,” “believe,” “could,” “will,” “may,” “might” and similar expressions are intended to identify such forward-looking statements.The Partnership intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements and is including this statement for purposes of complying with these safe harbor provisions.Although the Partnership believes the forward-looking statements are based on reasonable assumptions and current expectations, the Partnership can give no assurance that its expectations will be attained.Actual results and timing of certain events could differ materially from those projected in or contemplated by the forward-looking statements due to a number of factors, including, without limitation: (i) possible reduction in rental income due to an inability to maintain high occupancy levels or adequate rental levels;(ii) possible adverse changes in general economic conditions and adverse local conditions, such as competitive overbuilding, a decrease in employment rates or adverse changes in real estate laws, including building codes; (iii) possible future adoption of rent control legislation which would not permit increased costs to be passed on to the tenants in the form of rent increases or which would suppress the ability of the Local Limited Partnership to generate operating cash flow; and (iv) general economic and real estate conditions and interest rates. Executive Level Overview Boston Financial Qualified Housing Tax Credits L.P. V (the “Partnership") was formed on June 16, 1989 under the laws of the State of Massachusetts for the primary purpose of investing, as a limited partner or member, in other limited partnerships or limited liability companies (collectively, "Local Limited Partnerships"), which own and operate apartment complexes some of which benefit from some form of federal, state or local assistance, and all of which qualify for low-income housing tax credits (“Tax Credits”).The Partnership's objectives are to: (i) provide current tax benefits in the form of Tax Credits which qualified investors may use to offset their federal income tax liability; (ii) preserve and protect the Partnership's capital; (iii) provide limited cash distributions which are not expected to constitute taxable income during Partnership operations; and (iv) provide cash distributions from sale or refinancing transactions. The General Partners of the Partnership are Arch Street VIII, Inc., which serves as the Managing General Partner, and Arch Street V Limited Partnership.The fiscal year of the Partnership ends on March 31. As of March 31, 2012, the Partnership’s investment portfolio consisted of a limited partner interest in one Local Limited Partnership which owns and operates a multi-family apartment complex and had generated, but no longer generates, Tax Credits.Since inception, the Partnership generated Tax Credits, net of recapture, of approximately $1,514 per Limited Partner Unit.The aggregate amount of Tax Credits generated by the Partnership is consistent with the objectives specified in the Partnership’s prospectus. Properties that receive Tax Credits must remain in compliance with rent restriction and set-aside requirements for at least 15 calendar years defined on K-7 as Compliance Period from the date the Property is placed in service.Failure to do so would result in the recapture of a portion of the Property’s Tax Credits.The Compliance Period of the remaining Property in which the Partnership has an interest expired on December 31, 2007. The Managing General Partner will continue to closely monitor the operations of the remaining Property and continues to explore a disposition strategy with respect to the Partnership’s remaining Local Limited Partnership interest.The Partnership shall dissolve and its affairs shall be wound up upon the disposition of the final Local Limited Partnership interest and other assets of the Partnership.Investors will continue to be Limited Partners, receiving K-1s and quarterly and annual reports, until the Partnership is dissolved. Critical Accounting Policies The Partnership’s accounting policies include those that relate to its recognition of investments in Local Limited Partnerships using the equity method of accounting.The Partnership’s policy is as follows: The Partnership is involved with the Local Limited Partnership in which it invests as a non-controlling equity holder.The investment in Local Limited Partnership is made primarily to obtain federal income Tax Credits on behalf of the Partnership’s investors.Such Tax Credits are not reflected on the books of the Partnership.The Local Limited Partnership is a Variable Interest Entity ("VIE") because the owners of the equity at risk do not have the power to direct its operations.A VIE must be consolidated by the entity which is determined to be the VIE’s primary beneficiary which is the entity that has both (i) the power to direct the activities of the VIE and (ii) the obligation to absorb losses or receive benefits that could potentially be significant to the VIE. The Local General Partner, who is considered to be the primary beneficiary, directs the activities of the Local Limited Partnership and is responsible for maintaining compliance with the Tax Credit program and for providing subordinated financial support in the event operations cannot support debt and Property tax payments.Because the Partnership is not the primary beneficiary of the Local Limited Partnership, it accounts for its investment using the equity method of accounting. Under the equity method, the investment in Local Limited Partnership is carried at cost, adjusted for the Partnership’s share of net income or loss and for cash distributions from the Local Limited Partnership.Equity in income or loss of the Local Limited Partnership is included currently in the Partnership's operations.A liability is recorded for delayed equity capital contributions to the Local Limited Partnership. In the event that the Local Limited Partnership records other comprehensive income or loss, the Partnership will evaluate its impact on the Partnership and determine whether it should be included as other comprehensive income or loss in the statement of partners’ equity.Under the equity method, the Local Limited Partnership investment will not be carried below zero.To the extent that the Local Limited Partnership with a carrying value of zero incurs additional losses, the excess losses will be suspended and offset against future income.Income from the Local Limited Partnership will not be recorded until all of the related suspended losses have been offset.To the extent that the Local Limited Partnership with a carrying value of zero distributes cash to the Partnership, the distribution is recorded as income in the Partnership’s statement of operations. The Partnership'sexposure to economic and financial statement losses is limited to its investment balance in the Local Limited Partnership and estimated future funding commitments.To the extent that the Partnership does not receive the full amount of Tax Credits specified in its initial investment contribution agreement, it may be eligible to receive payments from the Local General Partner under the provisions of Tax Credit guarantees.The Partnership may be subject to additional losses to the extent of any additional financial support that the Partnership voluntarily provides in the future. The Partnership, through its ownership percentages, may participate in Property disposition proceeds, the timing and amounts of which are unknown.The Partnership does not guarantee any of the mortgages or other debt of the Local Limited Partnership. The Partnership is subject to risks inherent in the ownership of Property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance of facilities and continued eligibility of Tax Credits.If the cost of operating a Property exceeds the rental income earned thereon, the Partnership may deem it in its best interest to voluntarily provide funds and advances in order to protect its investment. The Partnership assesses the collectability of any advances at the time the advance is made and records a reserve if collectability is not reasonably assured. Periodically, the carrying value of the investment in Local Limited Partnership is tested for other-than-temporary impairment. If an other-than-temporary decline in carrying value exists, a provision is recorded to reduce the investment to the sum of the estimated remaining benefits. The estimated remaining benefits for the Local Limited Partnership consists of the estimated future benefit from tax losses and Tax Credits over the estimated life of the investment and the estimated residual proceeds at disposition.Estimated residual proceeds are allocated in accordance with the terms of the Local Limited Partnership Agreement.Generally, the carrying value of the Local Limited Partnership will decline through losses and distributions.However, the Partnership may record an impairment loss if the expiration of Tax Credits outpaces losses and distributions from the Local Limited Partnership. Liquidity and Capital Resources At March 31, 2012, the Partnership had cash and cash equivalents of $818,420 as compared with $1,169,357 at March 31, 2011.The decrease is attributable to net cash used for operations. Cash used for operations includes $244,449 paid to the Managing General Partner for asset management fees. The Managing General Partner initially designated 4% of the Gross Proceeds as Reserves as defined in the Partnership Agreement.The Reserves were established to be used for working capital of the Partnership and contingencies related to the ownership of Local Limited Partnership interests.The Managing General Partner may increase or decrease such Reserves from time to time, as it deems appropriate.At March 31, 2012 and 2011, approximately $793,000 and $1,142,000, respectively, has been designated as Reserves. To date, professional fees relating to various Property issues totaling approximately $319,000 have been paid from Reserves.To date, Reserve funds in the amount of approximately $128,000 also have been used to make additional capital contributions to one Local Limited Partnership.In the event a Local Limited Partnership encounters operating difficulties requiring additional funds, the Partnership’s management might deem it in its best interest to voluntarily provide such funds in order to protect its investment. As of March 31, 2012, the Partnership has advanced approximately $529,000 to Local Limited Partnerships to fund operating deficits. The Managing General Partner believes that the investment income earned on the Reserves, along with cash distributions received from Local Limited Partnerships, to the extent available, will be sufficient to fund the Partnership's ongoing operations.Reserves may be used to fund Partnership operating deficits, if the Managing General Partner deems funding appropriate.If Reserves are not adequate to cover the Partnership’s operations, the Partnership will seek other financing sources including, but not limited to, the deferral of Asset Management Fees paid to an affiliate of the Managing General Partner or working with Local Limited Partnerships to increase cash distributions.To date, the Partnership has used approximately $988,000 of Reserves to fund operations. Since the Partnership invests as a limited partner, the Partnership has no contractual duty to provide additional funds to the Local Limited Partnership beyond its specified investment.Thus, as of March 31, 2012, the Partnership had no contractual or other obligation to the Local Limited Partnership that had not been paid or provided for. Cash Distributions The Partnership is currently working on disposing of its interest in the remaining Local Limited Partnership during the next six months.This disposition may result in cash available for distribution, but due to the uncertainty of the sale, no guarantee can be made as to the extent of its outcome on distributions.Based on the results of 2011 Property operations, the Local Limited Partnership is not expected to distribute significant amounts of cash to the Partnership because such amounts may be needed to fund Property operating costs.In addition, the Property may benefit from some type of federal or state subsidy and, as a consequence, is subject to restrictions on cash distributions. Results of Operations The Partnership’s results of operations for the year ended March 31, 2012 resulted in net loss of $557,625 as compared to net loss of $246,224 for the same period in 2011.The increase in net loss is primarily attributable to a decrease in equity in income of Local Limited Partnership and an increase in asset management fee.The decrease in equity in income is due to the increase in operating and interest expenses of the Local Limited Partnership.The increase in asset management fee is due to the annual adjustment of the CPI Factor. Low-Income Housing Tax Credits The Tax Credits per Limited Partner stabilized in 1993.The credits have ended as all Properties have reached the end of the ten year credit period. Property Discussions The remaining Property in which the Partnership has an interest, did not operate above breakeven for the quarter ended December 31, 2011. Occupancy averaged 98% for the three months ending December 31, 2011; however, capital expenditures continue to increase as a result of the age of the Property.In addition, a recent foundation settlement issue caused by the northeast earthquake in 2011 was noticed on two of the buildings.One building has been stabilized, but the other has not, as such four of the units in this building are currently off-line.The Compliance Period ended on December 31, 2007; therefore, there is no recapture risk at the Property.The Managing General Partner and Local General Partner of Circle Terrace Associates, L.P., located in Lansdowne, MD, negotiated an exit strategy that would have resulted in a disposition of the Partnership’s interest in this Local Limited Partnership in 2011. A May 2010 disposition date was previously reported; however, there were outstanding items that needed to be finalized before a disposition could occur. A purchase and sales contract was signed January 10, 2010; however, it expired. An extension agreement was executed, which reinstated and extended the original agreement through April 30, 2011. However, the purchase and sales contract was not further extended as the Local General Partner would like to renegotiate an exit strategy, which has yet to be determined.The previously reported net sales proceeds, projected to be $7,250,000, or $105.18 per Unit, was based on previous appraisals and a rent comparative study.However, as a result of HUD not approving the increased rents associated with the proposed renovations, and pushing an increased capital budget, the value of the Property has decreased.Since last quarter’s report of projected net sales proceeds of approximately $4,000,000, or $58.03 per Unit, the Managing General Partner now expect projected net sales of approximately $3,555,000, or $51.57 per Unit. An exit of this Property is expected in September 2012.The Managing General Partner currently estimates a $510,000, or $7.40 per Unit, tax loss for 2012. Inflation and Other Economic Factors Inflation had no material impact on the operations or financial condition of the Partnership for the years ended March 31, 2012 and 2011. Since the Property benefits from some form of government assistance, the Partnership is subject to the risks inherent in that area including decreased subsidies, difficulties in finding suitable tenants and obtaining permission for rent increases.In addition, any Tax Credits allocated to investors with respect to the Property are subject to recapture to the extent that the Property or any portion thereof ceases to qualify for the Tax Credits. Item 8.Financial Statements and Supplementary Data Information required under this Item is submitted as a separate section of this Report.See Index on page F-1 hereof. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A.Controls and Procedures Disclosure Controls and Procedures We conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, or the Exchange Act, to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms, including to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is accumulated and communicated to management to allow timely decisions regarding required disclosure.Based on that evaluation, management has concluded that as of March 31, 2012, our disclosure controls and procedures were effective. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f). Our management conducted an assessment of the effectiveness of our internal control over financial reporting.This assessment was based upon the criteria for effective internal control over financial reporting established in Internal Control — Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Partnership’s internal control over financial reporting involves a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Internal control over financial reporting includes the controls themselves, as well as monitoring of the controls and internal auditing practices and actions to correct deficiencies identified. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Management assessed the effectiveness of the Partnership’s internal control over financial reporting as of March 31, 2012.Based on this assessment, management concluded that, as of March 31, 2012, the Partnership’s internal control over financial reporting was effective. Changes in Internal Control over Financial Reporting There have not been any changes in our internal control over financial reporting during the fourth quarter of our fiscal year ended March 31, 2012, which have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information None. PART III Item 10.Directors and Executive Officers of the Registrant The Managing General Partner was incorporated in June 1989. The Investment Committee of the Managing General Partner approved all investments.The names and positions of the principal officers and the directors of the Managing General Partner are set forth below. NamePosition Kenneth J. CutilloChief Executive Officer Arch Street V L.P. a Massachusetts limited partnership, was organized in June 1989.Arch Street VIII, Inc. is the managing general partner of Arch Street V L.P. The Managing General Partner provides day-to-day management of the Partnership.Compensation is discussed in Item 11 of this Report.Such day-to-day management does not include the management of the Property. The business experience of the person listed above is described below. Mr. Cutillo is the Chief Executive Officer of Boston Financial. He has 17 years of experience in the low-income housing tax credit industry as a senior executive and tax attorney. Prior to joining Boston Financial, Mr. Cutillo was a Senior Vice President at Alliant Asset Management Company, LLC. From 2001 to 2008, Mr. Cutillo was responsible for supervising that firm's acquisition department. From 1998 to 2001, Mr. Cutillo was a Tax Partner at McGuireWoods, LLP and Chairman of its Affordable Housing Group. His practice at McGuireWoods, LLP focused exclusively on the representation of institutional investors, syndication firms and developers working in the affordable housing industry. Mr. Cutillo began his career in affordable housing in 1994 as tax counsel at Ungaretti & Harris, where he represented large financial institutions in their investment in various tax advantaged products. Mr. Cutillo received his B.A. from The University of the South in Political Science and History, a Juris Doctor cum laude from the University of Georgia School of Law, and a Master of Laws in Taxation from the University of Florida's Graduate Tax Program. The Partnership is organized as a limited partnership solely for the purpose of real estate investment and does not have any employees.Therefore the Partnership has not adopted a Code of Ethics. The Partnership is structured as a limited partnership that was formed principally for real estate investment and is not a “listed” issuer as defined by Rule 10A-3 of the Securities Exchange Act of 1934.Accordingly, neither an audit committee nor a financial expert to serve on such a committee has been established by the Partnership. Item 11.Executive Compensation Neither the directors nor officers of the Managing General Partner, the partners of Arch Street V L.P., nor any other individual with significant involvement in the business of the Partnership receives any current or proposed remuneration from the Partnership. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Unit Holder Matters As of March 31, 2012, the following is the only entity known to the Partnership to be the beneficial owner of more than 5% of the total number of Units outstanding: Amount Title of Name and Address of Beneficially Class Beneficial Owner Owned Percent of Class Limited Oldham Institutional Tax Credits LLC 8,024 Units % Partner 101 Arch Street Boston, MA Oldham Institutional Tax Credits LLC is an affiliate of Arch Street VIII, Inc., the Managing General Partner. The equity securities of the Partnership are registered under Section 12(g) of the Exchange Act. 100,000 Units were registered, 68,929 of which were sold to the public.Holders of Units are permitted to vote on matters affecting the Partnership only in certain unusual circumstances and do not generally have the right to vote on the operation or management of the Partnership. Arch Street V L.P. owns five Units not included in the 68,929 Units sold to the public.Additionally, five registered Units were sold to an employee of an affiliate of the Managing General Partner of the Registrant.Such Units were sold at a discount of 7% of the Unit price for a total discount of $350 and a total purchase price of $4,650. Except as described in the preceding paragraphs, neither the Managing General Partner, Arch Street V L.P., Boston Financial, nor any of their executive officers, directors, partners or affiliates is the beneficial owner of any Units.None of the foregoing persons possesses a right to acquire beneficial ownership of Units. The Partnership does not know of any existing arrangement that might at a later date result in a change in control of the Partnership. Item 13.Certain Relationships and Related Transactions and Director Independence The Partnership paid certain fees to and reimbursed certain expenses of the General Partners or their affiliates in connection with the organization of the Partnership and the offering of Units.The Partnership was also required to pay certain fees to and reimburse certain expenses of the General Partners or their affiliates in connection with the administration of the Partnership and its acquisition and disposition of investments in Local Limited Partnerships.In addition, the General Partners are entitled to certain Partnership distributions under the terms of the Partnership Agreement.Also, an affiliate of the General Partners will receive up to $10,000 from the sale or refinancing proceeds of each Local Limited Partnership if it is still a limited partner at the time of such a transaction. The Partnership is permitted to enter into transactions involving affiliates of the General Partners, subject to certain limitations established in the Partnership Agreement. Information regarding the fees paid and expenses reimbursed is as follows: Asset Management Fees In accordance with the Partnership Agreement, an affiliate of the General Partners is paid an asset management fee for services in connection with the administration of the affairs of the Partnership. The affiliate currently receives the base amount of 0.275% (as adjusted by the CPI Factor) of Gross Proceeds annually as the asset management fee.Asset management fees incurred in each of the two years ended March 31, 2012 are as follows: Asset management fees $ $ Salaries and Benefits Expense Reimbursements An affiliate of the General Partners is reimbursed for the cost of the Partnership's salaries and benefits expenses. The reimbursements are based upon the size and complexity of the Partnership's operations.Reimbursements paid or payable in each of the two years ended March 31, 2012 are as follows: Salaries and benefits expense reimbursements $ $ Cash distributions paid to the General Partners In accordance with the Partnership Agreement, the General Partners receive 1% of cash distributions paid to partners.There were no cash distributions made in the two years ended March 31, 2012. Additional information concerning cash distributions, fees and expense reimbursements paid or payable to the General Partners or their affiliates for the two years ended March 31, 2012 is presented in the Notes to the Financial Statements. Item 14.Principal Accounting Fees and Services The Partnership paid or accrued fees for services rendered by the principal accountant for the two years ended March 31, 2012 as follows: Audit fees $ $ No other fees were paid or accrued to the principal accountant during the two years ended March 31, 2012. Item 15.Exhibits, Financial Statement Schedules (a)1 and 2.Financial Statements and Financial Statement Schedules In response to this portion of Item 15, the financial statements and the auditors’ reports relating thereto are submitted as a separate section of this Report.See Index to the Financial Statements on page F-1 hereof. All other financial statement schedules and exhibits for which provision is made in the applicable accounting regulations of the Securities and Exchange Commission are not required under related instructions or are inapplicable and therefore have been omitted. (b)1.Exhibits Exhibit No. 3 - Organization Documents. Amended and Restated Agreement of Limited Partnership, dated as of March 2, 1990– incorporated by reference from Exhibit A to Prospectus contained in Form S-11 Registration Statement, File no. 33-29935. Exhibit No. 31 Certification 302 Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit No. 32 Certification 906 Certification of Principal Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document* 101.SCH XBRL Taxonomy Extension Schema Document* 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document* 101.DEF XBRL Taxonomy Extension Definition Linkbase Document* 101.LAB XBRL Taxonomy Extension Label Linkbase Document* 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document* *Pursuant to Rule406T of RegulationS-T, the Interactive Data Files on Exhibit101 hereto are deemed not filed for purposes of Section18 of the Securities and Exchange Act of 1934, as amended, and otherwise not subject to liability under that section. This exhibit shall not be deemed to be incorporated by reference into any filing, except to the extent that the Registrant specifically incorporates this exhibit by reference. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V By:Arch Street VIII, Inc. its Managing General Partner By:/s/Kenneth J. CutilloDate:June 29, 2012 Kenneth J. Cutillo President Arch Street VIII, Inc. (Chief Executive Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the Managing General Partner of the Partnership and in the capacities and on the dates indicated: By:/s/Kenneth J. CutilloDate:June 29, 2012 Kenneth J. Cutillo President Arch Street VIII, Inc. (Chief Financial Officer) By:/s/Kenneth J. CutilloDate:June 29, 2012 Kenneth J. Cutillo President Arch Street VIII, Inc. (Chief Accounting Officer) BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) Annual Report on Form 10-K For The Year Ended March 31, 2012 Index Page No. Report of Independent Registered Public Accounting Firm for the years ended March 31, 2012 and 2011 F-2 Financial Statements Balance Sheets - March 31, 2012 and 2011 F-3 Statements of Operations - For the years ended March 31, 2012 and 2011 F-4 Statements of Changes in Partners' Equity For the years ended March 31, 2012 and 2011 F-5 Statements of Cash Flows - For the years ended March 31, 2012 and 2011F-6 Notes to the Financial StatementsF-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Boston Financial Qualified Housing Tax Credits L.P. V We have audited the accompanying balance sheets of Boston Financial Qualified Housing Tax Credits L.P. V as of March 31, 2012 and 2011, and the related statements of operations, changes in partners’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Boston Financial Qualified Housing Tax Credits L.P. V as of March 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Vienna, Virginia June 29, 2012 BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) BALANCE SHEETS March 31, 2012 and 2011 Assets Cash and cash equivalents $ $ Investment in Local Limited Partnership (Note 3) Due from affiliate (Note 4) - Other Assets 95 Total Assets $ $ Liabilities and Partners' Equity Due to affiliate (Note 4) $ $ - Accrued expenses Total Liabilities General, Initial and Investor Limited Partners' Equity Total Liabilities and Partners' Equity $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) STATEMENTS OF OPERATIONS For the Years Ended March 31, 2012 and 2011 Revenue: Investment $ $ Total Revenue Expenses: Asset management fees, affiliate (Note 4) General and administrative (includes reimbursements to an affiliate in the amount of $14,215 and $20,637 in 2012 and 2011, respectively) (Note 4) Amortization Total Expense Loss before equity in income (loss) of Local Limited Partnership ) ) Equity in income (loss) of Local Limited Partnership (Note 3) ) Net Loss $ ) $ ) Net Loss allocated: General Partners $ ) $ ) Limited Partners ) ) $ ) $ ) Net Loss per Limited Partner Unit (68,929 Units) $ ) $ ) The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) STATEMENTS OF CHANGES IN PARTNERS' EQUITY For the Years Ended March 31, 2012 and 2011 Initial Investor General Limited Limited Partners Partner Partners Total Balance at March 31, 2010 $ Net Loss ) - ) ) Balance at March 31, 2011 Net Loss ) - ) ) Balance at March 31, 2012 $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) STATEMENTS OF CASH FLOWS For the Years Ended March 31, 2012 and 2011 Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Equity in (income) loss of Local Limited Partnership ) Amortization Increase (decrease) in cash arising from changes in operating assets and liabilities: Due from affiliate - ) Other assets (8 ) ) Due to affiliate ) Accrued expenses ) ) Net cash used for operating activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS 1.Organization Boston Financial Qualified Housing Tax Credits L.P. V (the “Partnership") was formed on June 16, 1989 under the laws of the State of Massachusetts for the primary purpose of investing, as a limited partner or member, in other limited partnerships or limited liability companies (collectively, "Local Limited Partnerships"), which own and operate apartment complexes some of which benefit from some form of federal, state or local assistance, and all of which qualify for low-income housing tax credits (“Tax Credits”).The Partnership's objectives are to: (i) provide current tax benefits in the form of Tax Credits which qualified investors may use to offset their federal income tax liability; (ii) preserve and protect the Partnership's capital; (iii) provide limited cash distributions which are not expected to constitute taxable income during Partnership operations; and (iv) provide cash distributions from sale or refinancing transactions. The General Partners of the Partnership are Arch Street VIII, Inc., which serves as the Managing General Partner, and Arch Street V Limited Partnership. The Agreement of Limited Partnership(the "Partnership Agreement") authorized the sale of up to 100,000 units of Limited Partnership interest ("Units") at $1,000 per Unit, adjusted for certain discounts.The Partnership raised $68,928,650 (“Gross Proceeds”), net of discounts, through the sale of 68,929 Units.The offering of Units terminated on August 31, 1991.No further sale of Units is expected. The Managing General Partner initially designated 4% of the Gross Proceeds as Reserves as defined in the Partnership Agreement.The Reserves were established to be used for working capital of the Partnership and contingencies related to the ownership of Local Limited Partnership interests.The Managing General Partner may increase or decrease such Reserves from time to time, as it deems appropriate.At March 31, 2012 and 2011, approximately $793,000 and $1,142,000, respectively, has been designated as Reserves. Generally, profits, losses, tax credits and cash flows from operations are allocated 99% to the Limited Partners and 1% to the General Partners.Net proceeds from a sale of the Partnership’s interest in a Local Limited Partnership or refinancing of a Local Limited Partnership’s debt will be allocated 95% to the Limited Partners and 5% to the General Partners after certain priority payments.The General Partners may have an obligation to fund deficits in their capital accounts, subject to limits set forth in the Partnership Agreement.However, to the extent that the General Partners’ capital accounts are in a deficit position, certain items of net income may be allocated to the General Partners in accordance with the Partnership Agreement. 2.Significant Accounting Policies Cash Equivalents Cash equivalents represent short-term, highly liquid instruments with original maturities of 90 days or less. Concentration of Credit Risk The Partnership invests its cash primarily in money market and demand deposit accounts with commercial banks.At times, cash balances at a limited number of banks and financial institutions may exceed federally insured amounts.Management believes it mitigates its credit risk by investing in major financial institutions. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (continued) 2.Significant Accounting Policies (continued) Investment in Local Limited Partnership The Partnership is involved with the Local Limited Partnership in which it invests as a non-controlling equity holder.The investment in Local Limited Partnership is made primarily to obtain federal income Tax Credits on behalf of the Partnership’s investors.Such Tax Credits are not reflected on the books of the Partnership.The Local Limited Partnership is a Variable Interest Entity ("VIE") because the owners of the equity at risk do not have the power to direct its operations.A VIE must be consolidated by the entity which is determined to be the VIE’s primary beneficiary which is the entity that has both (i) the power to direct the activities of the VIE and (ii) the obligation to absorb losses or receive benefits that could potentially be significant to the VIE. The general partner or managing member of the Local Limited Partnership (the “Local General Partner”), who is considered to be the primary beneficiary, directs the activities of the Local Limited Partnership and is responsible for maintaining compliance with the Tax Credit program and for providing subordinated financial support in the event operations cannot support debt and Property tax payments.Because the Partnership is not the primary beneficiary of the Local Limited Partnership, it accounts for its investment using the equity method of accounting. Under the equity method, the investment in Local Limited Partnership is carried at cost, adjusted for the Partnership’s share of net income or loss and for cash distributions from the Local Limited Partnership.Equity in income or loss of the Local Limited Partnership is included currently in the Partnership's operations.A liability is recorded for delayed equity capital contributions to the Local Limited Partnership. In the event that the Local Limited Partnership records other comprehensive income or loss, the Partnership will evaluate its impact on the Partnership and determine whether it should be included as other comprehensive income or loss in the statement of partners’ equity.Under the equity method, the Local Limited Partnership investment will not be carried below zero.To the extent that the Local Limited Partnership with a carrying value of zero incurs additional losses, the excess losses will be suspended and offset against future income.Income from the Local Limited Partnership will not be recorded until all of the related suspended losses have been offset.To the extent that the Local Limited Partnership with a carrying value of zero distributes cash to the Partnership, the distribution is recorded as income in the Partnership’s statement of operations. The Partnership'sexposure to economic and financial statement losses is limited to its investment balance in the Local Limited Partnership and estimated future funding commitments.To the extent that the Partnership does not receive the full amount of Tax Credits specified in its initial investment contribution agreement, it may be eligible to receive payments from the Local General Partner under the provisions of Tax Credit guarantees.The Partnership may be subject to additional losses to the extent of any additional financial support that the Partnership voluntarily provides in the future. The Partnership, through its ownership percentages, may participate in Property disposition proceeds, the timing and amounts of which are unknown.The Partnership does not guarantee any of the mortgages or other debt of the Local Limited Partnership. Excess investment costs over the underlying net assets acquired have arisen from acquisition fees and expenses paid.These feesand expenses are included in the Partnership's investment in Local Limited Partnership and are being amortized on a straight-line basis over 35 years once construction of the Property is completed and until the Local Limited Partnership’s investment balance has been reduced to zero. The Partnership is subject to risks inherent in the ownership of Property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance of facilities and continued eligibility of Tax Credits.If the cost of operating a Property exceeds the rental income earned thereon, the Partnership may deem it in its best interest to voluntarily provide funds and advances in order to protect its investment. The Partnership assesses the collectability of any advances at the time the advance is made and records a reserve if collectability is not reasonably assured. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (continued) 2.Significant Accounting Policies (continued) Investment in Local Limited Partnership (continued) Periodically, the carrying value of the investment in Local Limited Partnership is tested for other-than-temporary impairment. If an other-than-temporary decline in carrying value exists, a provision is recorded to reduce the investment to the sum of the estimated remaining benefits. The estimated remaining benefits for the Local Limited Partnership consists of the estimated future benefit from tax losses and Tax Credits over the estimated life of the investment and the estimated residual proceeds at disposition.Estimated residual proceeds are allocated in accordance with the terms of the Local Limited Partnership Agreement.Generally, the carrying value of the Local Limited Partnership will decline through losses and distributions.However, the Partnership may record an impairment loss if the expiration of Tax Credits outpaces losses and distributions from the Local Limited Partnership. Management has elected to report results of the Local Limited Partnership on a 90-day lag basis because the Local Limited Partnership reports its results on a calendar year basis.Accordingly, the financial information of the Local Limited Partnership that is included in the accompanying financial statements is as of December 31, 2011 and 2010 and for the years then ended. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets, liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Income Taxes The Partnership has elected to be treated as a partnership which is a pass-through entity for income tax purposes and, as such, is not subject to income taxes. Rather, all items of taxable income, deductions and Tax Credits are passed through to and are reported by its partners on their respective income tax returns.Accordingly, these financial statements do not reflect a provision for income taxes and the Partnership has no other tax positions which must be considered for disclosure.The Partnership is required to and does file tax returns with the Internal Revenue Service and other state and local tax jurisdictions which are subject to examination for tax years 2008 through 2011. Subsequent Events Events that occur after the balance sheet date but before the financial statements were available to be issued are evaluated for recognition or disclosure. The effects of subsequent events that provide evidence about conditions that existed at the balance sheet date are recognized in the accompanying financial statements.Subsequent events which provide evidence about conditions that existed after the balance sheet date require disclosure in the accompanying notes.Management evaluated the activity of the Partnership and concluded that no subsequent events have occurred that would require recognition in the financial statements or disclosure in the notes to the financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (continued) 3.Investment in Local Limited Partnership The Partnership currently has a limited partner or member interest in one Local Limited Partnership which was organized for the purpose of owning and operating a multi-family housing complex which is government-assisted.The Partnership's ownership interest in the Local Limited Partnership is 99%. The Partnership may have negotiated or may negotiate options with the Local General Partners to purchase or sell the Partnership’s interest in the Local Limited Partnership at the end of the Compliance Period for a nominal price.In the event thatthe Property is sold to a third party or upon dissolution of the Local Limited Partnership, proceeds will be distributed according to the terms of the Local Limited Partnership agreement. The following is a summary of investment in Local Limited Partnership at March 31, 2012 and 2011: Capital contributions paid to Local Limited Partnership and purchase price paid to withdrawing partners of Local Limited Partnership $ $ Cumulative equity in losses of Local Limited Partnership ) ) Cumulative cash distributions received from Local Limited Partnership ) ) Investment in Local Limited Partnership before adjustments Excess investment costs over the underlying assets acquired: Acquisition fees and expenses Cumulative amortization of acquisition fees and expenses ) ) Investment in Local Limited Partnership before impairment Cumulative impairment on investment in Local Limited Partnership ) ) Investment in Local Limited Partnership $ $ The Partnership has recorded an impairment for its investment in Local Limited Partnership in order to appropriately reflect the estimated net realizable value of this investment. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (continued) 3.Investment in Local Limited Partnership (continued) Summarized financial information of the Local Limited Partnership in which the Partnership has invested as of December 31, 2011 and 2010 (due to the Partnership's policy of reporting the financial information of its Local Limited Partnership interest on a 90 day lag basis) is as follows: Summarized Balance Sheets - as of December 31, Assets: Investment property, net $ $ Other assets Total Assets $ $ Liabilities and Partners' Equity: Mortgage notes payable $ $ Other liabilities Total Liabilities Partnership's equity Other partners' equity (deficiency) ) Total Partners' Equity Total Liabilities and Partners' Equity $ $ Summarized Statements of Operations - for the years ended December 31, Rental and other income $ $ Expenses: Operating Interest Depreciation and amortization Total Expenses Net Income (Loss) $ ) $ Partnership's share of Net Income (Loss) $ ) $ Other partners' share of Net Income (Loss) $ ) $ The Partnership’s equity as reflected by the Local Limited Partnership of $3,321,633 and $3,439,857 at December 31, 2011 and 2010, respectively, differs from the Partnership’s investment in Local Limited Partnership before adjustments of $3,517,633 and $3,635,857 at March 31, 2012 and 2011, respectively, due to differences in the accounting treatment of miscellaneous items. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (continued) 4.Transactions with Affiliates An affiliate of the General Partners receives the base amount of 0.275% (annually adjusted by the CPI Factor) of Gross Proceeds as the annual asset management fee for administering the affairs of the Partnership.Asset management fees for the years ended March 31, 2012 and 2011 were $330,002 and $323,914, respectively.During the years ended March 31, 2012 and 2011, $244,449 and $405,799, respectively, were paid out of available cash flow for asset management fees.Included in due to affiliate at March 31, 2012 was $84,343 of asset management fees.Included in due from affiliate at March 31, 2011 was $1,210 of asset management fees. An affiliate of the General Partners is reimbursed for the cost of the Partnership's salaries and benefits expenses.Included in general and administrative expenses for the years ended March 31, 2012 and 2011 are $14,215 and $20,637, respectively, that the Partnership incurred for these expenses. During the years ended March 31, 2012 and 2011, $14,215 and $20,637, respectively, were paid for these expenses.As of March 31, 2012 and 2011 there are no unpaid salaries and benefits expenses. 5.Federal Income Taxes The following schedule reconciles the reported financial statement net loss for the fiscal years ended March 31, 2012 and 2011 to the net loss reported on Form 1065, U.S. Partnership Return of Income for the years ended December 31, 2011 and 2010: Net Loss per financial statements $ ) $ ) Equity in income (loss) of Local Limited Partnership for tax purposes in excess of equity in income (loss) for financial reporting purposes ) Adjustment to reflect March 31 fiscal year end to December 31 taxable year end Amortization for tax purposes in excess of amortization for financial reporting purposes ) ) Net Loss per tax return $ ) $ ) BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (continued) 5.Federal Income Taxes (continued) The differences in the assets and liabilities of the Partnership for financial reporting purposes and tax purposes as of March 31, 2012 and December 31, 2011, respectively, are as follows: Financial ReportingTax PurposesPurposes Differences Investment in Local Limited Partnership $ $ $ ) Other assets $ $ $ ) Liabilities $ $ $ The differences in assets and liabilities of the Partnership for financial reporting and tax purposes are primarily attributable to: (i) the cumulative equity in losses of Local Limited Partnership for tax reporting purposes is approximately $1,675,000 greater than for financial reporting purposes;(ii) the cumulativeamortization ofacquisitionfeesfor tax purposes exceeds financial reporting purposes by approximately $30,000; (iii) the Partnership has provided an impairment of approximately $2,364,000 against its investments in Local Limited Partnership for financial reporting purposes; and (iv) organizational and offering costs of approximately $9,500,000 that have been capitalized for tax purposes are charged to Limited Partners’ equity for financial reporting purposes. The differences in the assets and liabilities of the Partnership for financial reporting purposes and tax purposes as of March 31, 2011 and December 31, 2010, respectively, are as follows: Financial Reporting Tax Purposes Purposes Differences Investment in Local Limited Partnership $ $ $ ) Other assets $ $ $ ) Liabilities $ $ $ ) The differences in assets and liabilities of the Partnership for financial reporting and tax purposes are primarily attributable to: (i) the cumulative equity in losses of Local Limited Partnership for tax reporting purposes is approximately $1,623,000 greater than for financial reporting purposes;(ii) the cumulativeamortization ofacquisitionfeesfor tax purposes exceeds financial reporting purposes by approximately $29,000; (iii) the Partnership has provided an impairment of approximately $2,364,000 against its investments in Local Limited Partnership for financial reporting purposes; and (iv) organizational and offering costs of approximately $9,500,000 that have been capitalized for tax purposes are charged to Limited Partners’ equity for financial reporting purposes. 6.Significant Subsidiaries The following Local Limited Partnership invested in by the Partnership represents more than 20% of the Partnership’s total assets or equity as of March 31, 2012 or 2011, or net income or losses for the years ended either March 31, 2012 or 2011.The following financial information represents the performance of this Local Limited Partnership for the years ended December 31, 2011 and 2010: Circle Terrace Associates Limited Partnership 2011 2010 Total Assets $ $ Total Liabilities $ $ Revenue $ $ Net Income (Loss) $ ) $
